DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the provisional non-statutory double patent rejection have been considered and are persuasive. Examiner will hold the rejection in abeyance until prosecution advances to the point where the double patenting rejection is the only remaining rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ralston (US Pub. No. 2013/0304587) in view of Aarabi (US Pub. No. 2012/0299945).
Consider claim 1. Ralston teaches a system for customizing soundtracks and hairstyles in modifiable videos, the system comprising at least one processor and a memory storing processor- executable codes (para. 0192 describes each personal computer including one or more processors and memories), wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes: receiving, by a computing device, a modifiable video (para. 0081 describes a backdrop, including a variety of video clips; para. 0110 describes sending messages with display backdrops) and a user image (fig. 1 shows an image of a face and hair), the user image including a facial image and a hair image 
Ralston does not teach analyzing, by the computing device, the hair image to determine at least one hair property; analyzing, by the computing device, the hair image and the at least one hair property to determine that the hair image is modifiable; selecting, by the computing device, based on the at least one hair property, a modification from at least two modifications to the at least one hair property; modifying, by the computing device, the at least one hair property according to the modification to generate a modified hair image; and generating, by the computing device, a further image of the user, wherein the further image of the user includes the modified hair image and the facial image.
However, Aarabi teaches analyzing, by the computing device, the hair image to determine at least one hair property; analyzing, by the computing device, the hair image and the at least one hair property to determine that the hair image is modifiable (para. 0020 describes establishing a region of interest of the target hair style); selecting, by the computing device, based on the at least one hair property,  a modification from at least two modifications to the at least one hair property (para. 0131 describes the user selecting the desired hair modification; para. 0140 describes showing hair stylist advertising on the results page after a hair change operation is requested); modifying by the computing device, the at least one hair property according to the modification to 
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to analyze, by the computing device, the hair image to determine at least one hair property; analyzing, by the computing device, the hair image and the at least one hair property to determine that the hair image is modifiable; selecting, by the computing device, based on the at least one hair property, a modification from at least two modifications to the at least one hair property; modifying, by the computing device, the at least one hair property according to the modification to generate a modified hair image; and generating, by the computing device, a further image of the user, wherein the further image of the user includes the modified hair image and the facial image, in order to modify digital images of faces as suggested in the prior art.
Consider claim 2. Ralston teaches the system of claim 1, wherein the at least one hair property includes at least one of the following: a hairstyle and a hair texture of hair (para. 0102 describes hairstyles).
Consider claim 6. Ralston teaches the system of claim 2, wherein the modifications to the hairstyle include selecting, based on a context of messages of the user in a communication chat, a new hairstyle and modifying the hair according to the new hairstyle (col. 33, lines 5-15 and 50-62 describe checking for a high hair condition and determining if it exceeds a threshold value).
Consider claim 7. Ralston teaches the system of claim 2, wherein the modifying the hair image includes changing a color of the hair (para. 0102 describes changing the color of the hair).
Consider claim 9. Ralston teaches the system of claim 2, wherein the modifying the hair image includes: separating the hair image from the user image; and applying a mask to the separated hair image (para. 0103 describes separating the image of hair from the image of the user; and applying a mask to the separated image of the hair).
Consider claim 10. Aarabi teaches the system of claim 1, wherein the at least one processor is further configured to: generating, by the computing device, a list of further images of the user, wherein the further images include hair image and the facial image, the further hair image including the hair image modified according to a hairstyle from a list of hairstyles; and prompt, by the computing device, the user to select the further image from the list of the further images (para. 0140 describes showing hair stylist advertising on the results page after a hair change operation is requested). The motivation to combine has been discussed in independent claim 1 above.
Consider claim 11. Ralston teaches the system of claim 10, wherein the at least one processor is further configured to: store, by the computing device, the list of further images of the user in the memory (para. 0115 describes storing image and graphics); and upon receiving a further modifiable video, select, by the computing device, the further image from the list of further images of the user, wherein the selection is based on one of a category and a text message associated with the further modifiable video (para. 0117 describes categorizing subsections of an image).
Claims 12, 13, and 17-20 are rejected using similar reasoning as corresponding claims above.

Claims 3, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ralston (US Pub. No. 2013/0304587) in view of Aarabi (US Pub. No. 2012/0299945) in further view of Soto (US Pub. No. 2010/0304339).
Consider claim 3. Ralston and Aarabi teach all claimed limitations as stated above, except modifying a length of the hair.
However, Soto teaches modifying a length of the hair (para. 0023 describes modifying a length of the hair).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, modifying a length of the hair, in order to display a cosmetology operation in a virtual manner.
Consider claim 5. Ralston and Aarabi teach all claimed limitation as stated above, except modifying a texture of the hair.
However, Soto teaches modifying a texture of the hair (para. 0023 describes modifying a texture of the hair).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, modifying a texture of the hair, in order to display a cosmetology operation in a virtual manner.
Claims 14 and 16 are rejected using similar reasoning as corresponding claims above.

Claims 4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Ralston (US Pub. No. 2013/0304587) in view of Aarabi (US Pub. No. 2012/0299945) in further view of Benson et al. (US Pat. No. 8,498,453).
Consider claim 4. Ralston and Aarabi teach all claimed limitations as stated above, except wherein the modifications to the hairstyle include modifying a volume of the hair
However, Benson et al. teaches wherein the modifications to the hairstyle include modifying a volume of the hair (col. 33, lines 5-15 and 50-62 describe checking for a high hair condition and determining if it exceeds a threshold value). The motivation to combine has been discussed in independent claim 1 above.
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the modifications to the hairstyle include modifying a volume of the hair, in order to accurately crop images as suggested in the prior art.
Claim 15 is rejected using similar reasoning as corresponding claim above.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ralston (US Pub. No. 2013/0304587) in view of Aarabi (US Pub. No. 2012/0299945) in further view of Hushchyn et al. (US Pub. No. 20180300927).
Consider claim 8. Ralston and Aarabi teach all claimed limitations as stated above, except separating the image of hair from the image of the user; and applying an artificial neural network to the separated image of the hair.

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to separate the image of hair from the image of the user; and apply an artificial neural network to the separated image of the hair, in order to configure a multi-dimensional avatar to perform activities as suggested in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.